GRAVES, Judge.
Conviction for violating the local option law; punishment, a fine of $100.
This case is a case of like import and the facts are the same as in Tex.Cr.App., 114 S.W.2d 568, cause No. 19335, against the same appellant, this day decided.
The rulings complained of in this cause and the questions of law, were also presented in Tex.Cr.App., 114 S.W.2d 568, cause No. 19335, .and were by this court decided adversely to appellant’s contention.
Under the authority of such case, this cause is affirmed.